DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1 and 6, Applicant uses the phrase “hydrotalcite-like compound-” The use of relative terms in claims is a factual and subjective test, not an objective test. Terms that are scrutinized by the PTO include about, like, essentially, similar, substantially, type, and relatively.” These, and similar, terms should be defined in the specification as though their exact meaning relative to the invention.  What do you mean by the term like? Is there a specific percentage of one component of “Hydrotalcite” as it is a layered double hydroxide of general formula Mg ₆Al ₂CO ₃ ₁₆·4H ₂O? Please clarify. 
	Dependent claims 2-5 and 8-9 are objected to as being based on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-209489 A (SEIREN CO., LTD., KAHEI CO., LTD.)in view of JP 2014-80713 also issued to Seiren further in view of WO 2015/152279 A1.
Regarding Claims 1, 3 and 6, JP 2009/209489 discloses a flame retardant synthetic leather obtained by sequentially stacking, on one surface of a fibrous substrate (corresponding to the base fabric of the present application), a skin layer (corresponding to the skin layer of the present application) comprising a phosphorous based flame retardant-added polyurethane resin and a protective layer comprising a 
	The flame retardant synthetic leather disclosed in JP ‘489 does not teach an adhesive layer between the fibrous substrate and the skin layer.
	Regarding the lack of the adhesive layer, this is remedied by the teachings of JP 2014-80713 A at 0021, where the instant reference discloses the adhesive feature in which excessive impregnation of the fibrous substrate with the polyurethane resin comprising the skin layer or the uneven formation of holes inside the skin layer, which may occur when the skin layer is stacked directly on the fibrous substrate, can be suppressed by interposing an adhesive layer between the skin layer and the fibrous substrate when stacking the skin layer on the fibrous substrate. Thus, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have provided an adhesive layer in the composite leather of JP ‘489.  One would have been motivated to do so provide and adhesive layer to even out surface irregularities such as that taught by JP ‘713. 
	JP ‘489 also does not teach the that the protective layer containing a flame retardant includes at least one selected from among hydrotalcite and a hydrotalcite-like compound, is a cured product of a composition including particles having an average particle diameter of 10-2,500 nm and a binder, and is a layer having a thickness of 1-20 µm.
	This is remedied by the teachings of WO 2015/152279 A1 [see instant claims 1, 3, 4 and [0035] where the instant WO’ references discloses a flame retardant film (corresponding to the cured product of the present application) obtained by applying, to 
	In addition, the WO’279  reference also discloses the feature in which the hydrotalcite-like compounds are highly dispersed micro particles, such that a dense coating can be formed using a small amount of the compound, and excellent flame retardancy can be imparted without degrading the characteristics of the coating 
[see 0008], and the feature in which the thickness of the flame retardant film is in a range of 2-120 µm [see 0035]). 
	Thus, in the flame retardant synthetic leather disclosed in JP ‘489, a skilled artisan with the teachings of WO ‘279 art could easily conceive of configuring the protective layer as a cured product of a composition comprising a binder and micro particles of a hydrotalcite-like compound having an average particle size of 10-2,500 nm, wherein the thickness of the protective layer is similar to that specified in claim 1 of the present application, in order to obtain a synthetic leather having improved flame retardancy without degrading the characteristics thereof.
	Regarding Claim 2, where Applicant seeks that the synthetic leather according to claim 1, wherein the hydrotalcite-like compound is a compound represented by General Formula (I) below,
	[(A1)2+ 1−x(A2)3+ x(OH)2][(B1)n− x/n.mH2O]  
	General Formula (1)

	(B1)n− represents a sulfate derivative ion, a sulfonic acid derivative ion, or a 	phosphate derivative ion, and
	x represents a number of from 0.20 to 0.33, n represents a valence of an anion, 	and m represents an arbitrary number.-Applicant is directed to the teachings of WO ‘279 specifically at claim 2 where the reference teaches that a hydrotalcite-like compound, a compound expressed by general formula (I) set forth in claim 2 of the present application.
	Regarding Claim 4, where Applicant seeks that the synthetic leather according to claim 1, further comprising an intermediate layer between the adhesion layer and the skin layer; and Regarding Claim 5, where Applicant seeks that the synthetic leather according to claim 4, wherein the intermediate layer comprises a flame retardant; Applicant is directed to the flame retardant synthetic leather disclosed in JP ‘479.  A person having ordinary skill in the art before the effective filing date of the invention would have easily further provided an intermediate layer and configure the intermediate layer to contain a flame retardant in order to obtain desired characteristics. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2009-209489 A in view of JP 2014-80713 further in view of WO 2015/152279 as applied to claims 1-6 above, and further in view of JP 2010-77554 A (ACHILLES).
	JP ‘479 does not disclose that the resin layer can be vinyl chloride resin.  This is remedied by the teachings of JP 2010-77554 A.  At 0046, the instant reference discloses the use of polyvinyl chloride resin skin layer can be provided as the skin layer in a flame retardant synthetic leather. 
	Thus, in the frame retardant synthetic leather disclosed in document JP ‘479 as set forth above, a person skilled in the art before the effective filing date of the invention  could use, as appropriate, a polyvinyl chloride resin instead of a polyurethane resin on the basis of the teachings of JP ‘554..
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2009-209489 A in view of JP 2014-80713 further in view of WO 2015/152279 as applied to claims 1-6 above, and further in view of JP 2-264081 A (ACHILLES CORPORATION)
JP 2-264081 A specifically at the claims, page 2, upper right column, line 8 to lower right column, line 3 disclose that in order to impart frame retardancy to a synthetic leather, a flame retardant, such as a vinyl chloride-acrylonitrile copolymerized fiber and a polychlal synthetic fiber, is used for a fibrous substrate, and that the fibrous substrate is subjected to frame retardant treatment. 
Thus, in the flame retardant synthetic leather disclosed in the combination of more specifically JP ‘479 a skilled artisan would have found it readily available and easy to conceive making the fibrous substrate contain a frame retardant fiber exemplified in claims 8 and 9 of the present .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see prior art listed on the PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759